Exhibit FOR IMMEDIATE RELEASE Ultimate Software Reports Q4 and Year-End 2009 Financial Results Record Total Revenue and Recurring Revenue Results for Quarter and Year Weston, FL, February 9, 2010 — Ultimate Software (Nasdaq: ULTI), a leading provider of end-to-end strategic human resources, payroll, and talent management solutions, announced today its financial results for the fourth quarter and year ended December 31, 2009. For the fourth quarter of 2009, Ultimate reported recurring revenues of $35.7 million, a 24% increase, and total revenues of $52.3 million, an increase of 5%, both compared with 2008’s fourth quarter. GAAP net income for the fourth quarter of 2009 was $0.1 million, or $0.00 per diluted share, versus $0.6 million, or $0.02 per diluted share, for the fourth quarter of Non-GAAP net income (which excludes stock-based compensation and amortization of acquired intangibles) for the fourth quarter of 2009 was $2.6 million, or $0.10 per diluted share, compared with non-GAAP net income of $2.7 million, or $0.11 per diluted share, for the fourth quarter of 2008. See “Use of Non-GAAP Financial
